Dismissed and Opinion filed October 17, 2002








Dismissed and Opinion filed October 17, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00798-CV
____________
 
ADAM MUERY, Appellant
 
V.
 
DEAN AND DEAN ENTERPRISES, INC. D/B/A LEGENDS
BILLIARDS & GRILL, Appellees
 

 
On
Appeal from the 21st District Court
Washington
County, Texas
Trial
Court Cause No. 32,718
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed April 29, 2002.
On September 30, 2002, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for failing to comply with
this Court=s order of September 12, 2002, which
ordered the parties to agree on a mediator or to each submit the names of two
acceptable mediators within ten days of the date of the order, i.e., by
September 23, 2002.  See Tex. R. App. P. 42.3(c).




Appellee did not file a response.  Appellant filed a response on October 10,
2002. This response, however, demonstrates no reasonable explanation for
failure to comply with this Court=s order of September 12, 2002.  In the response, appellant states he filed an
objection to this Court=s mediation order. 
But, as appellant points out, the objection was untimely and was
overruled by this Court.  He then goes on
to argue the merits of his appeal. 
Finally, he again asks that we withdraw our mediation order.  Appellant does not provide any explanation or
valid excuse for his failure to comply with the order of September 12,
2002.           Accordingly,
the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed October 17, 2002.
Panel consists of Justices
Edelman, Seymore and Guzman.
Do Not Publish ‑ Tex. R. App. P. 47.3(b).